This case is not properly before us, the statement of evidence and rulings presented by the plaintiff not having been allowed by the justice who tried the cause, as required by General Laws cap. 251, § 6, nor substantiated by affidavit, as required by section 7 of said chapter. Nor is said statement assented to by defendant as being a full and complete statement of the evidence affecting the rulings in question.
While it is not necessary in all cases to bring up a statement of all the evidence taken in the case, it is necessary to bring up a statement of all the evidence which bears upon the questions on which the petition for a new trial depends, as was done in Hackett v. Shaw, 24 R.I. 29. Vide certificate at the end of the testimony in that case.